Title: To Benjamin Franklin from [Samuel Wharton], 17 January 1777
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
January 17th 1777
My last was the 14th, since Which I have not been favored with a Line from your Side. Every Day more and more confirms your just Observation, That “implacable Malice and Hatred” would soon (in Case of Separation) take place of mutual affection, and Friendship. In the politest and best Families of this City, and among Even the most gentle, and humane of the fair Sex, So unhappily and effectuely have politicks reversed their Natures, You hear Them rejoice at the Butchery of Americans, and wish the most cruel Punishments exercised On Them, for Alass! They have been taught to consider Us, as a Race of ignorant, ungrateful, brutal Cowards. All Ranks of People joyfully anticipate the Operations of next Campaign. Howe and Carlton, They say, will separate the Colonies inclusive, and southwardly of New York, from those to the Northward of it. These are devoted to Destruction: The united Calamaties of Carnage, and Devastation are to be inflicted on Them; for They alledge, They excited Rebellion in all the Colonies, entertain and promote Anti-Kingly Notions of Government, are of very little Use to the Kingdom, Purchasing scarcely any of its Manufactures, and essentialy interfering with it’s Fisheries and Commerce; And with Respect to the Middle and southern Provinces, It is graciously intended, after a moderate Chastisement, To pardon their Revolt, In Consideration of their being profitable Planters, and large Consumers of British Manufactures. These are the flattering Wishes, and benevolent Intentions of these Islanders. Can Americans forget or forgive Them? No. They will, I trust, disapoint Them, and shew by their Unanimity, Perseverance and Fortitude, That They know the Value of, and will maintain, Their Freedom; and the Independence of their Country.
Yesterday a Committee of West India Merchants, consisting of twenty five, waited upon Lord Sandwich, and desired the Convoy for the West Indies might be postponed for a little While. It was agreed to. The Committee took Occasion to complain to his Lordship of the great Losses, The Merchants had suffered by American Captures, and delivered Him a List of West India Vessels (Only) taken, To the Value, of One Million and Eight hundred thousand pounds, and stated to his Lordship, How very much commercial Credit suffered in Consequence of it.
Do you not imagine, The Capture of Transports, and other Vessels, amount, at least, to half a Million More? People in Office say, That Colonel Faucit has engaged 5000 Wirtemburghers, In Part of the Quota of Troops, To go to America.
A Ship yesterday arrived from Augustine, and brings the dismal News of the Cherokees, and Creeks, at the Instigation of the Governor of East Florida, and Mr. Stewart, The Superintendent of Indian Affairs, having in One Day taken Seven hundred Scalps from the inoffensive, frontier Families of the Carolina’s and Georgia. The inhuman Governor, it is said, was alarmed, and relented, at the Sight of these savage bleeding Trophys, and dispatched Expresses to stop the farther Massacre. But by his Bribes and wicked Misrepresentations, the prowling Murtherers had been stimulated into Action, and their brutal Career would not easily be arrested.Can America Ever be reconciled to the Primary Author of this Tragedy? It is impossible. My Soul detests Him, as a most sanguinry, deceitful and obstinate T-a-t. I was desired by 81 to hint to you, That Government is furnished by the Jew, who lived, (When I was in America) in Peter Evans’s large House in Second Street, opposite to Holt’s the Sadler (DF.) with every Transaction at Philadelphia. He is Permitted to appear as a Friend to the Views of the Congress, in Order to acquire the best Intelligence.If Dr. B. should not have left Paris, When this Letter gets to Hand, He should be very careful of his Papers. He had better return by the Way of Brighthelmstone. It is publickly talkd of, That He is with you. I enclose you an Extract, from Davilla’s History of the Civil Wars in France, to shew, that Ambassadors were Publickly received at the French Court, from the revolted States of the Low Country. My best Respects wait on 57.1 am dear Sir Your most Affectionate Friend.
#
Prices of Stocks this Day
Bank 130 to 137⅞

3 percents consol. at 12⅛
India172¾
Navy  2¼ to ⅜ Discount


  PS. The officer, 236, Whom Dr. B. and I recommended to you about twelve Months ago, is returned from Philadelphia, by the Way of Nants, and I am told, When in Paris, about ten Days ago, waited upon Lord Stormont, and gave a very sad account of the Situation of the People, as to their Union in Philadelphia and other Parts of America, as well as the American Army; In short, He represents, That He was courted by the Congress to accept of being Engineer General to their army and some other high Post. But He told me yesterday, He positively refused all their offers, as He was persuaded, They coud not long maintain their Independence, as their army was badly constituted, both as to officers and Soldiers &c. I perceive He is a disapointed Man, speaks from Resentment, and will endeavour to recommend Himself to administration. I wish Dr. B. may bring an account of his Propositions to the Congress and Conduct at Philadelphia, That so He may be confronted with Them. I send you by the Courier, the Daily papers, from Monday to this Day inclusive. I am dear Sir, yours sincerely
  #

  If Dr. B should have left Paris, before This Letter reaches you, be pleased to let the within Letter be sent to Him in London, by the Courier, and not by the Post.
  #

